JAMES, Justice,
concurring.
I concur with the result reached by the majority of this panel but I respectfully disagree with the reasoning set forth in the decision.
I am in complete agreement with the majority opinion’s presentation of the facts. However, the court reasons that the evidence obtained as a result of the search is admissible under the authority of Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). The search in the instant case was too extensive to come under the authority of a patdown search. I believe that *431there was sufficient probable cause to arrest appellant and thereafter search his person pursuant to that arrest.
For that reason, I would overrule appellant’s sole ground of error and affirm the conviction.
I concur in the result only.